Russell, C. J.,
dissenting. Conceding, in the main, the soundness of the legal principles so clearly and elegantly expressed in behalf of the majority, I still can not reach the conclusion that the allegations of this indictment are so plainly and distinctly made as to give to the defendants that fair and adequate opportunity to defend against the charge which is their right under the law of Georgia. It is true that an indictment is sufficient which “states the offense in the terms and language of this Code, or so plainly that the nature of the offense may be easily understood by the jury.” (Italics mine.) Penal Code (1910), § 954. But the innate prin*65ciples of justice demand that a citizen shall not be deprived of his life or liberty until he has had a full and fair opportunity to defend himself against the charge; and the right to be fully apprised of what he is expected to meet is a priceless boon. How can he defend when he knows not what he is to. meet, or when the innocence or criminality of the acts with which he is charged is to be left solely to conjecture? As to some of the allegations of the indictment, even if proved as laid, too much must be left to the mere individual opinion which may be indulged in by the jury to permit me to say without hesitation that the circumstances set forth in the indictment clearly indicate that the papers alleged to have been circulated were issued “for the purpose of inciting insurrection, riot, conspiracy, or resistance against the lawful authority of the State, or against the lives of the inhabitants thereof, or any part of them.” The specific charges contained in the indictment seem to me to indicate the violation of Federal laws, of which the courts of Georgia have no jurisdiction.